Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 3 are allowable. Claims 4-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 11/1/21, is hereby withdrawn and claims 4-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 3, fig. 2 of Novoselov (US 2008/0079684) teaches a switching element control circuit [230] for controlling an ON/OFF operation of a switching element [220] which includes a first electrode, a second electrode, and a third electrode, the switching element control circuit comprising: a third electrode voltage control part [236] which controls a third electrode voltage for controlling the ON/OFF operation of the switching element; a first electrode current detection part [232] which detects a first electrode current which flows through the switching element (par. 44); a memory part [in 240] which stores information including an initial threshold voltage of the switching element and an initial first electrode current which flows through the switching element when the initial threshold voltage is measured, and information relating to a first electrode current characteristic of a threshold voltage of the switching element (of 240 that measures the drain current upon startup and uses that value to calculate the threshold voltage at startup, of 240 that contains the characteristic necessary to use the drain current to calculate the threshold voltage); and a threshold voltage calculation part which calculates a threshold voltage at a time of operating the switching element based on information including the initial threshold voltage, the initial first electrode current, and a first electrode current detected by the first electrode current detection part, and information relating to the first electrode current characteristic of the threshold voltage of the switching element (par. 44), wherein the third electrode voltage control part controls the third electrode voltage, at the time of bringing the switching element into an ON state, based on a threshold voltage Vth at the time of operating the switching element calculated by the threshold voltage calculation part. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the first electrode current characteristic of the threshold voltage of the switching element is expressed by a characteristic formula which satisfies a relationship of Vth=Vtho+p(Id- 2Application No. 16/648,664Docket No.: 4592-121 Ido) assuming that a first electrode current coefficient of the threshold voltage of the switching element is (3, the threshold voltage at the time of operating the switching element is Vth, the initial threshold voltage is Vtho, the first electrode current detected by the first electrode current detection part is Id, and the initial first electrode current is Ido or the information including the initial threshold voltage and the initial first electrode current, and the information relating to the first electrode current characteristic of the threshold voltage of the switching element are stored in the memory part in advance.
Regarding claims 4-17, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896